
	
		II
		Calendar No. 311
		111th CONGRESS
		2d Session
		S. 3092
		IN THE SENATE OF THE UNITED STATES
		
			March 9, 2010
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			March 10, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To designate the facility of the United
		  States Postal Service located at 5070 Vegas Valley Drive in Las Vegas, Nevada,
		  as the Joseph A. Ryan Post Office Building.
	
	
		1.Joseph A. Ryan Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 5070 Vegas Valley Drive in Las Vegas, Nevada, shall be known
			 and designated as the Joseph A. Ryan Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Joseph A.
			 Ryan Post Office Building.
			
	
		March 10, 2010
		Read the second time and placed on the
		  calendar
	
